DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings dated 12/03/2021 are accepted.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Schomer et al. (“Real-Time Monocular Pose Estimation of 3D Objects using Temporally Consistent Local Color Histograms”, 2017)(Hereinafter referred to as Schomer).
Schomer teaches an approach to pose tracking and pose detection of rigid object allowing for robustness in cases of dynamic occlusion, motion of both the camera as well as the object and light changes and projecting a 3d model onto a plane (We present a novel approach to real-time pose tracking and pose detection of rigid objects. Our region-based approach incorporates the improved optimization procedure presented in [26] and combines it with the localized segmentation idea presented in [7]. The core novelty of our method is to attach local color histograms to the object’s surface. This allows to enforce temporal consistency within each of them which improves the robustness of pose tracking in case of dynamic occlusion, motion of both the camera as well as the object and light changes in cluttered scenes superior to the current state of the art. See section 1.2 Contribution)(See figure 2 and caption,  Figure 2. Overview of our pose estimation setting. Left: The object pose T relative to a camera based on color image Ic and a 3D model of the object. Right: Silhouette Is generated by projecting the surface model into the image plane using an estimated pose T.)
Schomer is silent to the limitations “generating pixel-activation instructions based on a buffer region around a projection of a 3D model of the object having the predicted object pose onto a virtual image plane associated with a predicted camera pose, wherein a size of the buffer region is dependent on predicted dynamics for the object; instructing, at the second time, the camera to use a subset of the plurality of pixel sensors to capture a second image of the environment according to the pixel-activation instructions; and determining, based on the second image, a second object pose of the object.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.

Schomer is silent to the limitations “generate pixel-activation instructions based on a buffer region around a projection of a 3D model of the object having the predicted object pose onto a virtual image plane associated with a predicted camera pose, wherein a size of the buffer region is dependent on predicted dynamics for the object; instruct, at the second time, the camera to use a subset of the plurality of pixel sensors to capture a second image of the environment according to the pixel-activation instructions; and determine, based on the second image, a second object pose of the object.” of claim 11 when read in light of the rest of the limitations in claim 11 and thus claim 11 is allowed.

Schomer is silent to the limitations “generate pixel-activation instructions based on a buffer region around a projection of a 3D model of the object having the predicted object pose onto a virtual image plane associated with a predicted camera pose, wherein a size of the buffer region is dependent on predicted dynamics for the object; instruct, at the second time, the camera to use a subset of the plurality of pixel sensors to capture a second image of the environment according to the pixel-activation instructions; and determine, based on the second image, a second object pose of the object.” of claim 16 when read in light of the rest of the limitations in claim 16 and thus claim 16 is allowed.

Claims 2-10, 12-26, 17-20 are allowed because they depend on an allowed claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611